Name: Commission Regulation (EEC) No 3532/87, of 24 November 1987, establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 11 . 87 Official Journal of the European Communities No L 336/9 COMMISSION REGULATION (EEC) No 3532/87 of 24 November 1987 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, - Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values . for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 27 November 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . ¢  Done at Brussels , 24 November 1987. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 2 OJ No L 335 , 13 . 12 . 1985, p . 9 . No L 336/ 10 Official Journal of the European Communities 26 . 11 . 87 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per_100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 j 07.01 All New potatoes 31,72 " 1 365 249,42 65,83 219,32 4944 24,56 ' 47658 74,16 22,20 1.12 ex 07.01-21 ex 07.01-22 J ex 07.01 B I ; Broccoli 47,58 2054 378,29 98,11 333,74 7766 36,93 72302 110,42  32,86 1.14 07.01-23 07.01 B II White cabbages and red I 1 || cabbages 41,22 1772 322,69 85,59 285,00 6316 32,06 61054 96,57 29,13 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 12,38 532 96,65 25,69 85,83 1919 9,59 18 579 28,95 8,67 1.20 07.01-31 1 07.01-33 07.01 D I Cabbage lettuce 81,69 - 3 527 649,47 168,44 572,97 13333 63,40 124131 189,58 56,41 1.22 ex 07.01-36 ex 07.01 D II Endives 40,67 - 1748 318,40 84,46 281,22 - 6232 31,63 60243 95,28 28,74 1.28 07.01-41 1 07.01-43 07.01 F I Peas 288,95 12479 2297,28 595,80 2026,69 47161 224,28 - 439070 670,60 199,54 1.30 07.01-45 1 07,01-47 J 07.01 F II Beans (of the species Phaseolus) 89,49 3865 711,52 184,53 627,71 : 14607 69,46 135990 / 207,70 61,80 1.32 ex 07.01-49 ex 07.01 F III Broad beans 28,32 1220 221,09 58,81 196,63 4381 21,99 42649 66,32 19,62 1.40 ex 07.01-54 ex 07.01 G II Carrots 7,70 331 60,66 15,99 53,18 1205 5,96 11577 17,99 5,41 1.50 ex 07.01-59 ex 07.01 G IV Radishes - 91,54 3953 727,81 188,75 642,08 14941 71,05 139103 212,45 63,22 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions \ I \ \ Il and sets.) 16,59 - 716 131,90 34,20 116,36 2707 12,87 25209 38,50 1 1,45 1.70 07.01-67 ex 07.01 H Garlic 172,29 7440 1 369,78 355,25 1 208,44 28120 133,73 261801 399,85 118,98 1.74 1.80 ex 07.01-68 ex 07.01 IJ 07.01 K Leeks Asparagus : 30,12 1 297 235,77  62,60 208,56 4628 23,41 44668 70,60 21,14 1.80.1 ex 07.01-71  green 415,73 J7954 3305,24 857,22 2915,92 67854 322,69 631715 964,83 287,10 1.80.2 ex 07.01-71  other 205,83 8 889 1 636,47 424,42 1443,71 33 595 159,77 312772 477,70 142,14 1.90 07.01-73 07.01 L Artichokes 102,17 4412 812,35 210,68 716,67 16677 79,31 155262 237,13 70,56 1.100 07.01-75 1 07.01-77 J 07.01 M Tomatoes 41,48 1791 329,84 85,54 290,99 6771 32,20 63042 96,28 28,65 1.110 07.01-81 1 07.01-82 f 07.01 PI Cucumbers 64,72 2795 514,55 133,45 453,94 10563 50,23 98 344 150,20 44,69 1.112 07.01-85 07.01 Q II Chantarelles 380,81 16444 3035,75 791,09 2634,74 60745 294,66 570911 890,27 264,14 1.118 07.01-91 07.01 R Fennel 31,34 1350 245,33 65,13 217,02 4816 24,36 46478 73,46 21,99 1.120 07.01-93 07.01 S Sweet peppers 65,33 2821 519,41 134,71 458,23 10663 50,71 99273 151,62 45,11 1.130 07.01-97 07.01 T II Aubergines 59,82 2583 475,63 123,35 419,61 9764 46,43 90906 138,84 41,31 1.140 07.01-96 . 07.01 T I Vegetable marrows (including courgettes) 53,28 2301 423,66 109,87 373,76 8 697 41,36 80973 123,67 36,80 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 49,09 2120 390,35 101,24 344,37 8013 38,11 74607 113,94 33,90 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes , fresh , whole 94,38 4074 752,96 194,63 661,76 15315 73,18 143 689 218,98 65,14 2.10 08.01-31 ex 08.01 B Bananas , fresh 37,87 1635 301,15 78,10 265,68 6182 29,40 57559 87,91 26,15 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 56,04 2420 445,60 115,56 393,12 9148 43,50 85167 130,07 38,70 2.30 ex 08.01-60 ex 08.01 D Avocados , fresh 128,85 5565 1 024,48 265,70 903,81 21032 100,02 195805 299,05 88,99 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 181,15 7823 1 440,25 373,53 1 270,60 29 567 140,61 275269 420,42 125,10 2.50 08.02 A I Sweet oranges, fresh : 2.50.1 08.02-02 |||||||| || \ ||I 08.02-06 08.02-12 08.02-16  Sanguines and semi- sanguines 95,60 4112 746,74 198,46 664,05 14837 74,12 143693 223,54 66,52 26 . 11 . 87 Official Journal of the European Communities No L 336/ 11 Code N1MEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels , Navelines , Navelates, Salustianas, Vernas, Valencia lates , Maltese, Shamoutis, Ovalis, Trovita and Hamlins 36,49 1575 290,11 75,24 255,94 5955 28,32 55448 84,68 25,20 2.50.3 ­ 08.02-05 08.02-09 08.02-15 08.02-19  others 43,38 1877 345,24 90,02 300,83 6931 33,60 64957 ! 101,28 30,09 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh , Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 29,26 1263 232,68 60,34 205,27 4776 22,71 44472 67,92 20,21 2.60.2 08.02-31 \ ex 08.02 B II  Mandarins and wilkings 44,92 1933 358,31 93,05 310,84 7092 34,99 67414 104,86 31,49 2.60.3 08.02.28 08.02 B I  Clementines 51,73 2234 411,34 106,68 362,89 8444 40,15 78617 120,07 35,73 2.60.4 08.02-34 08.02-37 ex 08.02 B II  Tangerines and others 55,81 2416 444,20 115,83 387,07 8918 43,23 83 576 130,31 38,71 2.70 ex 08.02-50 ex 08.02 C Lemons , fresh 43,46 1877 345,60 89,63 304,89 7094 33,74 66053 100,88 30,02 2.80 ex 08.02 D Grapefruit, fresh : \ \ 2.80.1 ex 08.02-70 l  white 48,69 2103 387,18 100,41 341,57 7948 37,80 74000 113,02 33,63 2.80.2 ex 08.02-70  pink 64,61 2790 513,74 133,24 453,23 10546 " 50,15 98190 149,96 44,62 2.81 . ' ex 08.02-90 ex 08.02 E Limes and limettes 152,54 6588 1 212,82 314,54 1 069,96 24898 118,40 231801 354,03 105,34 2.90 ^ 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 67,00 2893 : 532,75 138,17 470,00 10937 - 52,01 " 101823 155,51 46,27 2.95 08.05-50 08.05 C Chestnuts 75,56 3263 600,78 155,81 530,02 12333 - 58,65 114825 175,37 52,18 2.100 08.06-13 08.06 -1 5 08.06-17 08.06 A II Apples « 45,97 1985 365,53 94,80 322,47 7504 35,68 69863 106,70 : 31,75 2.110 08.06-33 \ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 60,61 2617 481,92 124,98 425,16 9893 47,05 92108 140,67 41,86 2.120 08.07-10 08.07 A Apricots 45,25 1950 361,62 93,84 313,57 7103 35,10 68040 105,79 31,44 2.130 ex 08.07-32 ex 08.07 B Peaches 262,46 11334 2086,68 541,18 1 840,89 42838 ­ 203,72 398817 609,12 181,25 2.340 ex 08.07-32 ex 08.07 B Nectarines 92,31 3977 728,35 191,86 638,67 14466 71,60 138835 215,95 64,09 2.150 08.07-51 08.07-55 08.07 C Cherries 115,53 4978 911,55 240,12 799,31 18105 89,61 173756 270,27 80,21 2.160 08.07-71 08.07-75 08.07 D Plums 49,88 2159 397,01 103,52 345,95 7970 38,64 74697 116,46 34,60 2.170 08.08 - 11 08.08-15 08.08 A Strawberries 110,57 4753 862,87 229,27 766,67 17157 85,64 166095 258,40 77,52 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 155,23 6688 1 240,23 322,25 1 074,37 24633 120,26 232567 362,70 108,08 2.180 08.09-11 ex 08.09 Water melons 28,08 1212 224,02 57,91 196,89 4556 21,77 42751 65,15 19,38 2.190 ex 08.09 Melons (other than water melons) : I 2.190.1 ex 08.09-19  Amarillo, Cuper, .Honey Dew, Onteniente , Piel de Sapo , Rochet, Tendral 53,85 2325 428,14 111,04 377,71 8789 41,80 81829 124,98 37,19 2.190.2 ex 08.09-19 i  other 112,91 4876 897,74 232,83 791,99 18430 87,84 171581 262,06 77,98 2.195 ex 08.09-80 ex 08.09 Pomegranates 61,07 2637 485,56 125,93 428,37 9968 47,40 92804 141,74 42,17 2.200 08.09-50 ex 08.09 Kiwis 170,37 7357 1 354,52 351,30 1 194,97 27807 132,24 258 884 395,40 117,65 2.202 ex 08.09-80 ex 08.09 Khakis 147,86 6385 1 175,56 304,88 1 037,09 24133 114,77 224679 343,15 102,11 2.203 ex 08.09-80 ex 08.09 Lychees 461,56 19886 3687,64 958,18 3194,48 73242 357,58 691 501 1 078,42 321,36